UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 0-26366 ROYAL BANCSHARES OF PENNSYLVANIA, INC. (Exact name of the registrant as specified in its charter) PENNSYLVANIA 23-2812193 (State or other jurisdiction of incorporation or organization) (IRSEmployer identification No.) 732 Montgomery Avenue, Narberth, PA 19072 (Address of principal Executive Offices) (610)668-4700 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No. x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock Outstanding at April 30, 2013 $2.00 par value Class B Common Stock Outstanding at April 30, 2013 $0.10 par value PART I – FINANCIAL STATEMENTS Item 1. Financial Statements ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) March 31, December 31, ASSETS (In thousands, except share data) Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Investment securities available-for-sale ("AFS”) Other investment, at cost Federal Home Loan Bank ("FHLB") stock Loans and leases held for sale ("LHFS") Loans and leases ("LHFI") Less allowance for loan and lease losses Net loans and leases Bank owned life insurance Accrued interest receivable Other real estate owned ("OREO"), net Premises and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Non-interest bearing $ $ Interest bearing Total deposits Long-term borrowings Subordinated debentures Accrued interest payable Other liabilities Total liabilities Shareholders’ equity Royal Bancshares of Pennsylvania, Inc. equity: Preferred stock, Series A perpetual, $1,000 liquidation value, 500,000 shares authorized, 30,407 shares issued and outstanding at March 31, 2013 and December 31, 2012 Class A common stock, par value $2.00 per share, authorized 20,000,000 shares; issued, 11,431,638 at March 31, 2013 and December 31, 2012, respectively Class B common stock, par value $0.10 per share; authorized 3,000,000 shares; issued, 2,020,499 at March 31, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Treasury stock - at cost, shares of Class A, 498,488 at March 31, 2013 and December 31, 2012 ) ) Total Royal Bancshares of Pennsylavania, Inc. shareholders’ equity Noncontrolling interest Total equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statements of Operations - (unaudited) For the three months ended March 31, (In thousands, except per share data) Interest income Loans and leases, including fees $ $ Investment securities available-for-sale Deposits in banks 7 9 Total Interest Income Interest expense Deposits Short-term borrowings - Long-term borrowings Total Interest Expense Net Interest Income (Credit) provision for loan and lease losses ) 84 Net Interest Income after (Credit) Provision for Loan and Lease Losses Other income Gain on sale of premises and equipment - Service charges and fees Net gains (losses) on sales of other real estate owned ) Income from bank owned life insurance Net gains on the sale of AFS investment securities 45 Gains on sales of loans and leases 16 41 Other income 60 Total Other Income Other expenses Employee salaries and benefits Professional and legal fees Occupancy and equipment OREO expenses and impairment Pennsylvania shares tax FDIC and state assessments Loan collection expenses (3 ) Directors' fees Impairment on loans held for sale - Restructuring charges 87 - Department of Justice fine - Other operating expenses Total Other Expenses Income (Loss) Before Tax Expense (Benefit) ) Income tax expense (benefit) - - Net Income (Loss) $ $ ) Less net income (loss) attributable to noncontrolling interest $ $ ) Net income (loss) attributable to Royal Bancshares of Pennsylvania, Inc. $ $ ) Less Preferred stock Series A accumulated dividend and accretion $ $ Net loss available to common shareholders $ ) $ ) Per common share data Net loss – basic and diluted $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. - 3 - ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) - (unaudited) For the three months ended March 31, (In thousands) Net income (loss) $ $ ) Other comprehensive income (loss), net of tax Unrealized gains on investment securities: Unrealized holding gains arising during period Less reclassification adjustment for gains realized in net income (loss)1 30 90 Unrealized gains on investment securities Unrecognized benefit obligation expense: Less reclassification adjustment for amortization2 ) ) Other comprehensive income Comprehensive income (loss) $ $ ) Less comprehensive income (loss) attributable to noncontrolling interest ) Comprehensive income (loss) attributable to Royal Bancshares of Pennsylvania, Inc. $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 1 Amounts are included in net gains on the sale of available for sale investment securities on the Consolidated Statements of Operations in total non-interest income. 2 Amounts are included in salaries and benefits on the Consolidated Statements of Operations in non-interest expense. - 4 - ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Shareholders' Equity Three months ended March 31, 2013 (unaudited) Preferred stock Class A common stock Class B common stock Additional paid in Accumulated Accumulated other comprehensive Treasury Noncontrolling Total Shareholders' (In thousands, except share data) Series A Shares Amount Shares Amount capital deficit income stock Interest Equity Balance January 1, 2013 $ ) $ ) $ ) $ $ Net income Other comprehensive income, net of reclassifications and taxes - Accretion of discount on preferred stock ) - Stock option expense 7 7 Balance March 31, 2013 $ ) $ $ ) $ $ ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Shareholders' Equity Three months ended March 31, 2012 (unaudited) Preferred stock Class A common stock Class B common stock Additional paid in Accumulated Accumulated other comprehensive Treasury Noncontrolling Total Shareholders' (In thousands, except share data) Series A Shares Amount Shares Amount capital deficit income stock Interest Equity Balance January 1, 2012 $ ) $ $ ) $ $ Net loss ) ) ) Other comprehensive income, net of reclassifications and taxes - Common stock conversion from Class B to Class A 1 2 (1
